Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 9, 11-13, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, 11-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bajorins (US Patent Pub. # 20170276954).
As to claim 1, Bajorins (Figs. 3A, 4A, 4C, 5, and 9) discloses an information handling device (variety of devices including, but not limited to, cellular phones, smart phones, tablets, laptops, head mounted displays, watches, wearable electronics, personal digital assistants (PDAs), game devices, messaging devices, media players, pagers, or any other suitable mobile device with image capture capability), comprising:
a single camera system (reduced number of image sensors (as little as one)) (Para 32);
a first aperture (light 312) for image capturing and being located on a front side (front-facing camera aperture 154) of the information handling device (Para 39 and 45);
a second aperture (direct light 322) for image capturing and being located on a back side (rear-facing camera aperture 162) of the information handling device (Para 39 and 45); and
a reflective mechanism (electro-optical field of view multiplexer 302), wherein the reflective mechanism (302) reflects light from one of the first aperture (312) and the second aperture (322) into the single camera system (image sensor), wherein the one of the first aperture (312) and the second aperture (322) selected for receiving light (312 or 322) is based upon an image capture mode (selected by the user), wherein the reflective mechanism (302) is a series of mirrors (electro-chromic mirrors, electrically switchable trans-reflective mirrors, electro-optic polymers, or other suitable optical technologies) that reflect light onto the single camera (image sensor) from the selected one of the first aperture (312) and the second aperture (322) receiving the light, wherein reflective properties of the other of the first aperture (312) and the second aperture (322) not selected for receiving light are modified to restrict light from entering the non-selected aperture (Para 45, 46 and 84).
As to claim 2, Bajorins (Fig. 9) teaches wherein a selected one of the first aperture (312) and the second aperture (322) the image capture mode is identified based upon an image capturing orientation selected by a user(user) of the information handling device (Para 84).
As to claim 9, Bajorins teaches wherein the reflective mechanism (302) comprises at least one of: electrochromic smart glass, reflective plastic optics, and glass (electro-chromic mirrors, electrically switchable trans-reflective mirrors, electro-optic polymers, or other suitable optical technologies) (Para 46).
As to claim 11, Bajorins (Fig. 4A) teaches wherein the first aperture (incoming light 404) is offset from the second aperture (incoming light 402) (Para 53).
As to claim 12, Bajorins (Fig. 4A) teaches comprising at least one mirror (redirection element 418) to reflect light to account for the offset (Para 53).
As to claim 13, this claim differs from claim 1 only in that the claim 1 is an information handling device claim whereas claim 13 is a method claim.  Thus claim 13 is analyzed as previously discussed with respect to claim 1 above.  
As to claim 20, this claim differs from claim 9 only in that the claim 9 depends on claim 1 whereas claim 20 depends on claim 13.  Thus claim 20 is analyzed as previously discussed with respect to claim 9 above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26967/20/2022